Citation Nr: 0408907	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  01-01 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical services provided on January 31, 
2000; March 13, 2000; April 17, 2000; April 26, 2000; April 
28, 2000; and November 6, 2000.  


[The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for heart disease is the subject of a separate 
decision.]  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1960 
to May 1961 and from February to July 1963.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Medical Center in 
Mountain Home, Tennessee (VAMC).

This case was remanded by the Board of Veterans Appeals (the 
Board) in June 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO) for a personal 
hearing before the Board sitting at the RO.  The veteran 
testified at a personal hearing before the Board in August 
2003.

Because the issue of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for heart disease was adjudicated by a different 
agency of original jurisdiction, it is the subject of a 
separate decision.

This appeal is remanded to the VAMC via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
In this case, a May 2001 VA letter to the veteran that 
discussed the requirements of the VCAA only refers to cases 
involving service connection and did not discuss unauthorized 
medical expenses.  Consequently, there is no notice to the 
veteran of the division of responsibilities between him and 
VA in obtaining evidence relevant to his claim for 
entitlement to payment or reimbursement for the cost of 
unauthorized private medical services provided on January 31, 
2000; March 13, 2000; April 17, 2000; April 26, 2000; April 
28, 2000; and November 6, 2000.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the VAMC because the record 
does not show that the veteran was provided adequate notice 
under the VCAA and the Board is without authority to do so.  

The Board also notes that while the record contains evidence 
of private treatment for the dates in question, the treatment 
records themselves are not on file.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  After obtaining the necessary 
authorization from the veteran, the treatment 
records from Cardiology Consultants of 
Johnson City for January 31, 2000; March 13, 
2000; April 17, 2000; April 26, 2000; and 
November 6, 2000; and from Johnston Memorial 
Hospital on April 28, 2000, should be 
obtained and added to the claims files.  If 
VA is unsuccessful in obtaining these medical 
records, it should inform the veteran and his 
representative of this and request them to 
provide copies of the outstanding medical 
records.

3.  The veteran's claim to entitlement to 
payment or reimbursement for the cost of 
unauthorized private medical services 
provided on January 31, 2000; March 13, 2000; 
April 17, 2000; April 26, 2000; April 28, 
2000; and November 6, 2000, should then be 
readjudicated taking into consideration any 
and all evidence which has been added to the 
record since its last adjudicative action.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


